Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Preliminary Amendment, filed 08/27/2019, has been entered.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 




Claims 1, 5, 6, 14, 16 and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (“Abe”) [U.S Patent Application Pub. 2002/0001029 A1]

Regarding claim 1, Abe meets the claim limitations as follows:
An identification device [Fig. 1 discloses ‘a three-dimensional shape measuring apparatus’] for extracting a feature from an image using a laser pattern, the identification device comprising: 
a laser output part configured to output a laser [Fig. 2: ‘a light source 106’; para. 0090: ‘a laser beam source’] ; a first camera [Fig. 1: camera 1 ‘101’; Fig. 6: ‘601’] coupled to a laser filter [Fig. 3:  transmission filter ‘302’, cutoff filter‘304’] and configured to generate a first image [Fig. 1: ‘pattern image memory 1’; Fig. 8] including a pattern of the laser which is reflected from an object [Fig. 8]; a second camera [Fig. 6: ‘602’] configured to capture an area (i.e. ‘901’) [Fig.9] overlapping an area captured by the first camera to generate a second image [Fig. 9]; and 
a controller configured to generate a mask (i.e. ‘code’) [Fig. 5, 7-9; para. 0011-0015] for distinguishing an effective area using the pattern included in the first image [para. 0011-0015: ‘for areas where the amount of change new codes corresponding to the picked-up pattern by the first image pickup part may be assigned’] and extract a feature (i.e. ‘a slit pattern’ 901 on the board 606 is obtained) [Fig. 6, 9; para. 0104: ‘on the surface of the board 606 is obtained a slit pattern’] from the second image [Fig. 9, 10: ‘a slit pattern picked up by a camera 2’ 901] by applying the mask to the second image [Fig. 9, 10: ‘a slit pattern newly coded’; para. 0104: ‘as a pattern newly coded’].


Regarding claim 5, Abe meets the claim limitations as follows:
The identification device of claim 1, wherein the controller calculates a distance of an area (i.e. Z) [para. 0106: Eq. 2] in which the pattern is reflected in inverse proportion to a size of the pattern (i.e. ‘a pixel size λ).


Regarding claim 6, Abe meets the claim limitations as follows:
The identification device of claim 1, wherein: the second image includes N features (i.e. N pattern portions) [para. 0090: ‘N identifiable portions’]; and the controller calculates an overlapping area (i.e. target area/effective area) [para. 0090: ‘the shape of the target can be calculated’] by comparing the first image with the second image and selects M features among the N features by applying the mask (i.e. a ‘new code’) to the overlapping area [Fig. 8, 9: the effective areas 801 and 901; para. 0014-0016, 0101-0102: ‘a code is created using the placement of slit pattern identifiable with parts of other occurrences’]. 





Regarding claim 16, all claim limitations are set forth as claim 5 in the method form and rejected as per discussion for claim 5.

Regarding claim 17, all claim limitations are set forth as claim 6 in the method form and rejected as per discussion for claim 6.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 



Claims 2-4, 15, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Abe (“Abe”) [Patent Application Pub. 2002/0001029 A1] in view of Kitamura et al. (“Kitamura”) [US 2008/0123929 A1]

Regarding claim 2, Abe meets the claim limitations as follows:
The identification device of claim 1, wherein: the controller generates a boundary line of a separation distance (i.e. the board distance separate from the wall distance) [Fig. 6 shows a board 606 having closer distance to the cameras than the wall 605; Fig. 8, 9 show a boundary line 801 in Fig. 8 and 901 in Fig. 9 representing the board 606 at a closer distance to the cameras] on the basis of a pattern located on an outer portion among the patterns to generate an effective area (i.e. the board 606) [Fig. 6-9: show an effective area 801 in camera 1 image and an effective area 901 in camera 2 image with pattern coding; Fig. 10; para. 0104: ‘on the surface of the board 606 is obtained a slit pattern … as a pattern newly coded’]; and the controller generates the mask to leave only the effective area in the first image [Fig. 8, 9, 10: ‘801’ and ‘901’].
Abe does not disclose explicitly the following claim limitations (emphasis added):
the controller generates the mask to leave only the effective area in the first image.
However in the same field of endeavor Kitamura discloses the deficient claim as follows: 
only the effective area in the first image [Fig. 1: Mask Boundary Detection Unit ‘30’; Fig. 6, 7 and 11; para. 0091].
Abe and Kitamura are combinable because they are from the same field of imaging system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Abe and Kitamura as motivation to include boundary mask for classification of target region [Kitamura: para. 0091]. 


Regarding claim 3, Abe meets the claim limitations as follows:
The identification device of claim 2, wherein: when a plurality of patterns are disposed in the first image [Fig. 8: ‘a slit pattern picked up by a camera 2’], the controller determines the separation distance (i.e. the board distance) [Fig. 6, 8, 9] by reflecting a distance between the plurality of patterns [para. 0013: ‘the first range information may be created’]; or when the plurality of patterns are included within a boundary line of the same object in the first image [Fig. 8 shows an effective area 801], the controller includes an area within the boundary line in the effective area [Fig. 8: ‘801’].


Regarding claim 4, Abe meets the claim limitations as follows:
The identification device of claim 2, wherein, when a pattern [Fig. 8: the effective area ‘801’ has coded pattern] having a shape [para. 0090: ‘the shape of the target can be calculated’] that is different from the pattern [Fig. 8: pattern outside the effective area ‘801’] which is output by the laser output part is included in the first image [Fig. 8: ‘a slit pattern picked up by a camera 2’], the controller extends a cross section of the pattern having the different shape to generate the effective area [Fig. 8: the effective area ‘801’ has coded pattern].


Regarding claim 15, all claim limitations are set forth as claim 2 in the method form and rejected as per discussion for claim 2.


Regarding claim 19, all claim limitations are set forth as claim 3 in the method form and rejected as per discussion for claim 3.

Regarding claim 20, all claim limitations are set forth as claim 4 in the method form and rejected as per discussion for claim 4.


Claims 7, 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Abe (“Abe”) [Patent Application Pub. 2002/0001029 A1] in view of Shpunt et al. (“Shpunt”) [US 2011/0025827 A1]

Regarding claim 7, Abe meets the claim limitations as follows:
[Fig. 1 discloses ‘a three-dimensional shape measuring apparatus’] for extracting features from an image using a laser pattern, the identification device comprising: a laser output part configured to output a laser [Fig. 2: ‘a light source 106’; para. 0090: ‘a laser beam source’]; a camera [Fig. 1: camera 1 ‘101’; Fig. 6: ‘601’] having a laser filter [Fig. 3:  transmission filter ‘302’, cutoff filter‘304’] which is selectively disposed therein and configured to generate a first image [Fig. 1: ‘pattern image memory 1’, Fig. 3: ‘an image pickup apparatus (e.g., CCD camera) 303 via an invisible-region … transmission filter 302’; Fig. 8] including a pattern of the laser which is reflected from an object [Fig. 8] and a second image not including the pattern [Fig. 3: ‘an image pickup apparatus 305 via an invisible-region … cutoff filter 304]; a filter controller (i.e. prism 301) [Fig. 3; para. 0096: ‘divided to two directions by a prism 301’] configured to selectively dispose the laser filter on the camera; and a controller configured to generate a mask (i.e. new codes are assigned) for distinguishing an effective area (i.e. 801) [para. 0013: ‘new codes corresponding to the picked-up pattern by the first image pickup part may be assigned’] using the pattern included in the first image [Fig. 8 shows a board 606 as an effective area ‘where the amount of change of the picked-up pattern by the first image’] and extract features (i.e. ‘a slit pattern’  on the board 606 is obtained) from the second image by applying the mask to the second image [Fig. 6, 8, 10; para. 0104: ‘on the surface of the board 606 is obtained a slit pattern … as a pattern newly coded’].
Abe does not disclose explicitly the following claim limitations (emphasis added):
a second image not including the pattern; 
However in the same field of endeavor Shpunt discloses the deficient claim as follows: 
a camera (i.e. imaging assembly 24) [Fig. 1, 2; para. 0033] having a laser filter which is selectively disposed therein and configured to generate a first image (i.e. pattern image ‘52’) including a pattern of the laser which is reflected from an object and a second image not including the pattern (i.e. color image ‘54’) [Fig. 2, 3; para. 0039-0048: ‘computes a depth (Z) coordinate for each pixel’].
Abe and Shpunt are combinable because they are from the same field of imaging system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Abe and Shpunt as motivation to include a stereo of depth camera and color camera to compute depth map.


Regarding claim 11, Abe meets the claim limitations as follows:
The identification device of claim 7, wherein the controller calculates a distance of an area (i.e. Z) [para. 0106: Eq. 2] in which the pattern is reflected in inverse proportion to a size of the pattern (i.e. ‘a pixel size λ).

Regarding claim 12, Abe meets the claim limitations as follows:
The identification device of claim 7, wherein: the second image includes N features (i.e. N pattern portions) [para. 0090: ‘N identifiable portions’]; and the (i.e. target area/effective area) [para. 0090: ‘the shape of the target can be calculated’] by comparing the first image with the second image and selects M features among the N features by applying the mask (i.e. a ‘new code’) to the overlapping area [Fig. 8, 9: the effective areas 801 and 901; para. 0014-0016, 0101-0102: ‘a code is created using the placement of slit pattern identifiable with parts of other occurrences’]. 


Claims 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Abe (“Abe”) [Patent Application Pub. 2002/0001029 A1] in view of Shpunt et al. (“Shpunt”) [US 2011/0025827 A1] further in view of Kitamura et al. (“Kitamura”) [US 2008/0123929 A1]


Regarding claim 8, Abe meets the claim limitations as follows:
The identification device of claim 7, wherein: the controller generates a boundary line of a separation distance (i.e. the board distance separate from the wall distance) [Fig. 6 shows a board 606 having closer distance to the cameras than the wall 605; Fig. 8, 9 show a boundary line 801 in Fig. 8 and 901 in Fig. 9 representing the board 606 at a closer distance to the cameras] on the basis of a pattern located on an outer portion among the patterns to generate an effective area (i.e. the board 606) [Fig. 6-9: show an effective area 801 in camera 1 image and an effective area 901 in camera 2 image with pattern coding; Fig. 10; para. 0104: ‘on the surface of the board 606 is obtained a slit pattern … as a pattern newly coded’]; and the controller generates the mask to leave only the effective area in the first image [Fig. 8, 9, 10: ‘801’ and ‘901’].
Abe does not disclose explicitly the following claim limitations (emphasis added):
the controller generates the mask to leave only the effective area in the first image.
However in the same field of endeavor Kitamura discloses the deficient claim as follows: 
the controller generates the mask to leave only the effective area in the first image [Fig. 1: Mask Boundary Detection Unit ‘30’; Fig. 6, 7 and 11; para. 0091].
Abe, Shpunt and Kitamura are combinable because they are from the same field of imaging system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Abe, Shpunt and Kitamura as motivation to include boundary mask for classification of target region [Kitamura: para. 0091]. 


Regarding claim 9, Abe meets the claim limitations as follows:
The identification device of claim 8, wherein: when a plurality of patterns are disposed in the first image [Fig. 8: ‘a slit pattern picked up by a camera 2’], the controller determines the separation distance (i.e. the board distance) [Fig. 6, 8, 9] by reflecting a distance between the plurality of patterns [para. 0013: ‘the first range information may be created’]; or when the plurality of patterns are included within a boundary line of the same object in the first image [Fig. 8 shows an effective area 801], the controller includes an area within the boundary line in the effective area [Fig. 8: ‘801’].


Regarding claim 10, Abe meets the claim limitations as follows:
The identification device of claim 8, wherein, when a pattern [Fig. 8: the effective area ‘801’ has coded pattern] having a shape [para. 0090: ‘the shape of the target can be calculated’] that is different from the pattern [Fig. 8: pattern outside the effective area ‘801’] which is output by the laser output part is included in the first image [Fig. 8: ‘a slit pattern picked up by a camera 2’], the controller extends a cross section of the pattern having the different shape to generate the effective area [Fig. 8: the effective area ‘801’ has coded pattern].


Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Abe (“Abe”) [Patent Application Pub. 2002/0001029 A1] in view of Shpunt et al. (“Shpunt”) [US 2011/0025827 A1] further in view of Jung (“Jung”) [US 2006/0100741 A1]

Regarding claim 13, Abe meets the claim limitations set forth in claim 17.
Abe does not disclose explicitly the following claim limitations:
The identification device of claim 7, wherein: wherein: the identification device is a robot; and the identification device includes: an obstacle sensor configured to sense an object disposed in a vicinity of the robot; a robot controller configured to 
However in the same field of endeavor Jung discloses the deficient claim as follows: 
the identification device is a robot [Abstract: a moving distance sensing apparatus for a robot cleaner]; and the identification device includes: an obstacle sensor [Fig. 1, 2: Obstacle sensed?] configured to sense an object disposed in a vicinity of the robot; a robot controller configured to generate a movement path of the identification device on the basis of the feature extracted by the identification device [Fig. 4: ‘Get close to a predetermined path’]; and a moving part [Fig. 1; para. 0006: ‘a motor controlling unit 2’] configured to move the identification device along the movement path.
Abe, Shpunt and Jung are combinable because they are from the same field of imaging system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Abe, Shpunt and Jung as motivation to utilize the method of distance measurement for a robot.


Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Abe (“Abe”) [Patent Application Pub. 2002/0001029 A1] in view of Jung (“Jung”) [US 2006/0100741 A1]

Regarding claim 18, Abe meets the claim limitations set forth in claim 1.

The identification device of claim 1, wherein: wherein: the identification device is a robot; and the identification device includes: an obstacle sensor configured to sense an object disposed in a vicinity of the robot; a robot controller configured to generate a movement path of the identification device on the basis of the feature extracted by the identification device; and a moving part configured to move the identification device along the movement path.
However in the same field of endeavor Jung discloses the deficient claim as follows: 
the identification device is a robot [Abstract: a moving distance sensing apparatus for a robot cleaner]; and the identification device includes: an obstacle sensor [Fig. 1, 2: Obstacle sensed?] configured to sense an object disposed in a vicinity of the robot; a robot controller configured to generate a movement path of the identification device on the basis of the feature extracted by the identification device [Fig. 4: ‘Get close to a predetermined path’]; and a moving part [Fig. 1; para. 0006: ‘a motor controlling unit 2’] configured to move the identification device along the movement path.
Abe and Jung are combinable because they are from the same field of imaging system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Abe and Shpunt as motivation to utilize the method of distance measurement for a robot.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/